Motions by respondents made in separate proceedings pursuant to section 132 of the Civil Practice Act to vacate two orders granted ex parte by Special Term directing them to show cause why subpranas duces tecum issued by the Temporary State Commission of Investigation of the State of New York should not be quashed and staying the operative effect of the process until the determination of the motions. The order dated April 25 contained the additional pervasive provision which restrained “any action” by the commission “in regard to the records of purchases of the County ” for the same period. Motion in the proceeding instituted by petitioner Cantwell is denied, without costs. Motion in the proceeding instituted by petitioner Rice is granted to the extent of striking the provisions of the third decretal paragraph of the order granted therein and otherwise denied, without costs. If the motions have not been rendered academic by a decision of Special Term before the adjourned date of this term, June 12, 1962, they may be renewed by respondents, if so advised, on that date wihout oral argument on the papers now before us. Present — Bergan, P. J., Gibson, Herlihy, Reynolds and Taylor, JJ.